                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



JEFFERY M. MATA,

               Petitioner,
                                                             CASE NO. 1:13-CV-1304
v.
                                                             HON. ROBERT J. JONKER
JOHN PRELESNIK,

            Respondent.
__________________________________/

                             ORDER APPROVING AND ADOPTING
                              REPORTAND RECOMMENDATION

       The Court has reviewed Magistrate Judge Kent’s Report and Recommendation in this

matter (ECF No. 15) and Petitioner’s Objections (ECF No. 19). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Petitioner’s objections. The Court finds the Magistrate
Judge’s Report and Recommendation, which recommends denying Petitioner’s habeas corpus

petition, factually sound and legally correct.

       In his Objections, Petitioner reiterates and expands his original claims and arguments. His

Objections do not address the Report and Recommendation in any persuasive way. Petitioner

simply amplifies his original claims. The Magistrate Judge carefully and thoroughly considered

the evidentiary record, the parties’ arguments, and the governing law. The Magistrate Judge

properly determined that Petitioner was not entitled to habeas relief based on any of his claims.

Nothing in Petitioner’s Objections changes the fundamental analysis. The petition fails, for the

very reasons the Report and Recommendation details.

       Before Petitioner may appeal the Court’s dismissal of his petition, a certificate of

appealability must issue. 28 U.S.C. § 2253(c)(1)(B); FED. R. APP. P. 22(b)(1). The Federal Rules

of Appellate Procedure extend to district judges the authority to issue certificates of appealability.

FED. R. APP. P. 22(b); see also Castro v. United States, 310 F.3d 900, 901-02 (6th Cir. 2002). Thus

the Court must either issue a certificate of appealability indicating which issues satisfy the required

showing or provide reasons why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); FED.

R. APP. P. 22(b)(1); In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

       A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the required

“substantial showing,” Petitioner “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Miller-El v. Cockrell, 537

U.S. 322, 338 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The Court does not

believe that reasonable jurists would find the Court’s assessment of Petitioner’s claims debatable

or wrong.



                                                  2
         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 15) is

APPROVED AND ADOPTED as the opinion of the Court.

         2.      Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED.

         3.      Petitioner’s request for a certificate of appealability is DENIED.



Dated:        October 30, 2018                 /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
